UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-KSB X ANNUAL REPORT UNDER SECTION13 OR 15 (d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR the fiscal year ended January 31, 2002 TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 0-13635 SFG FINANCIAL CORPORATION F/K/ASFG CORPORATION (Exact name of small business issuer as specified in its charter) Delaware 13-320894 (State or other jurisdiction (IRS Employer of incorporation or organization) Identification Number) 255 Executive Drive, Suite 408 Plainview, NY 11803 (Address of principal executive offices) (516) 349-9100 (Issuer’s telephone number) 85 Amherst Street, Garden City, New York 11530 (Former name or former address, if changed since last report) Securities registered under Section 12 (b) of the Exchange Act: None Securities registered under Section 12 (g) of the Exchange Act: Common Stock, $0.001 Check whether the Issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X] No [] Check if there is no disclosure of delinquent filers in response to Item 405 of Regulation S-B is not contained in this form, and no disclosure will be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-KSB or any amendment to this Form 10-KSB. X Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act).Yes X No Issuer’s revenues for the most recent fiscal year: $118,138.00 The aggregate market value of voting stock held by non-affiliates of the Registrant cannot be easily determined. As of January 31, 2001, the Registrant had 4,268,856 shares of common stock outstanding. Transitional Small Business Disclosure Format (Check one) Yes No X TABLE OF CONTENTS PART I ITEM 1. DESCRIPTION OF BUSINESS 3 ITEM 2. DESCRIPTION OF PROPERTY 3 ITEM 3. LEGAL PROCEEDINGS 3 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 3 PART II ITEM 5. MARKET FOR COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 4 ITEM 6. MANAGEMENT’S DISCUSSION AND ANALYSIS OR PLAN OF OPERATION 4 ITEM 7. FINANCIAL STATEMENTS 5 ITEM 8. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS ON ACCOUNTING AND FINANCIAL DISCLOSURE 5 ITEM 8A CONTROLS AND PROCEDURES 5 ITEM 8B OTHER INFORMATION 6 PART III ITEM 9. DIRECTORS, EXECUTIVE OFFICERS, PROMOTERS, CONTROL PERSONS AND CORPORATE GOVERNANCE; COMPLIANCE WITH SECTION 16(a) OF THE EXCHANGE ACT 6 ITEM 10. EXECUTIVE COMPENSATION 7 ITEM 11. SECURITY OWNERSHIP OF CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 7 ITEM 12. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS, AND DIRECTOR INDEPENDENCE 8 ITEM 13. EXHIBITS 8 ITEM 14. PRINCIPAL ACCOUNTANT FEES AND SERVICES 9 SIGNATURES 10 2 PART I Item 1. Description of Business SFG Financial Corporation (the “Company”) until August 4, 2000 known as SFG Corporation was incorporated in Delaware on November 9, 1983.SFG Financial Corporation operated as a holding company until it completed the divesture of its wholly owned subsidiary, Stratford Financial Corp (SFC), to S.H. Acquisitions LLC of Bridgehampton, New York in January 2002. Since that time the Company has operated as a corporate shell. The Company wrote off its investment in Franchise Consultants Group of Buffalo, New York acquired in January 2001 from Empire Business Brokers of Buffalo, New York. The Company provides no products or services and has continued to seek a suitable merger partner. The Company has no patents, trademarks, licenses, franchises, or concessions. The Company had no backlog of orders as of January 31, 2002. The Company employs one person on a full time basis. The Company considers its relations with its employee to be good. The employee is not represented by a collective bargaining agreement or other obligations. Item 2. Description of Property The Company’s offices consist of 150 feet of space and are located in Garden City, New York. This space is available without a lease and without cost to the company. Item 3. Legal Proceedings None Item 4. Submission of Matters to a Vote of Security Holders No matters have been submitted to a vote of security holders during the fiscal year ending January 31, 2002. 3 PARTII Item 5. Market for Common Equity and Related Stockholder Matters The Company’s Common Stock trades on the Electronic Pink Sheets under symbol SFGC, The Pink Sheets is a centralized quotation service that collects and publishes market maker quotes for OTC securities in real time. The approximate number of holders of the Company’s common Stock at January 31, 2002 was 408. The following table reflects the high and low prices on a quarterly basis for the fiscal years ended 2001 and 2002. Fiscal2001 Fiscal 2002 Quarter ended High Low High Low April 30 0.06 0.06 0.94 0.51 July 31 1.03 0.50 0.51 0.15 October 31 0.50 0.50 1.40 0.15 January 31 1.25 0.50 0.55 0.10 The quotation shown may reflect inter-dealer prices, without markup or markdown and may not represent actual transactions. Registrant has not paid a cash dividend on its Common Stock and does not contemplate paying any cash dividends on its common stock in the near future. Item 6. Management’s Discussion and Analysis or Plan of Operation Forward –Looking Statements The information in this report contains forward-looking statements. All statements other than statements of historical fact made in this report are forward looking. In particular, the statements herein regarding industry prospects and future results of operations or financial position are forward-looking statements. Forward-looking statements reflect management’s current expectations and are inherently uncertain. Our actual results may differ significantly from management’s expectations. The following discussion and analysis should be read in conjunction with the consolidated financial statements of SFG Financial Corporation, included herewith. This discussion should not be construed to imply that the results discussed herein will necessarily continue into the future, or that any conclusion reached herein will necessarily be indicative of actual operating results in the future. Such discussion represents only the best present assessment of our management. 4 Plan of Operation Fiscal 2002 Compared to Fiscal 2001 Revenues increased to $118,138.00 in fiscal 2002 from $11,012.00 in fiscal 2001. This represents a book value gain on the sale of assets and is not a true indicator of the revenue available. The Company was unable to generate additional new revenues from the Franchise Consultants acquisition. Negotiations to unwind the transaction were unsuccessful and the Company does not have the resources to litigate this matter. The investment was written off. Liquidity and Capital Resources The financial position of the company continued to be tenuous. Management has operated with limited resources as it attempted to identify a potential merger partner. The Company does not expect its financial position to improve unless it is able to identify and complete a merger with a more substantial entity. There can be no assurance that the Company will be able to improve its financial position even if the above stated objective is met. Item 7. Financial Statements Financial Statements appear at the end of this report. Item 8. Changes In and Disagreements with Accountants and Financial Disclosure None Item 8A. Controls and Procedures As of the end of the period covered by this report, we conducted an evaluation, under the supervision and with the participation of our chief executive officer and chief financial officer of our disclosure controls and procedures (as defined in Rule 13a-159e0 and Rule 15d-15(e) of the Exchange Act). Based upon this evaluation, our chief executive officer and chief financial officer concluded that our disclosure controls and procedures are in effective to insure that information required to be disclosed by us in the reports that we file or submit under the exchange Act is: (1) accumulated and communicated to our management, including our chief executive officer and chief financial officer, as appropriate to allow timely decisions regarding required disclosure; and (2) recorded, processed, summarizes and reported within the time periods specified in the Commission’s rules and forms. Management has concluded that the company’s disclosure controls and procedures need to be improved significantly, primarily by finding ways to assure that our reports to the SEC are filed on a timely basis. While the Company does not currently have any material operations, if it were to commence or undertake material operations or transactions, the Company would need to take prompt action to institute such controls and procedures to insure compliance. There was no change to our internal controls or in other factors that could affect these controls during our last fiscal quarter that has materially affected, or is reasonably likely to materially affect, our internal control over financial reporting. 5 Item 8B. Other Information None Part III Item 9. Directors,Executive Officers, Promoters and Control Persons;Compliance with16(a) of the Exchange Act The following table sets forth the names and ages of all directors and executive officers of the Company and the positions in the Company held by them. Name Age Position Bruce Stephens 58 Chief Executive Officer and Secretary Michael Frey 55 Director John A. Dugan 68 Director Bruce Stephens was appointed as Chief Executive Officer and Secretary of SFG upon the closing of the Merger.Mr. Stephens has, for more than the past five years, been acting as a consultant in the areas of electronic order entry and execution trading systems for early stage hedge funds, traders and others. Michael Frey was Chief Executive Officer, Chairman and a Director of COESfx from its formation until his resignation upon the closing of the Merger, at which time he was appointed a Director of SFG. Mr. Frey was the founder and President of A.J. Michaels & Company from1987 to1998. Mr. Frey also founded two securities clearing firms and was the founder of the S.O.E.S Training Center, a learning facility specializing in the formal application of the NASDAQ Small Order Execution System (S.O.E.S). John A. Dugan has served in various positions with SFG since 1986, including Executive Vice President, Secretary and Treasurer. He became a Director in January 1988. In 1996, he was appointed Chairman and Chief Executive Officer and he resigned such positions upon the closing of the Merger. He was a marketing executive having worked at the Service Bureau Corporation, a former Division of the IBM Corporation, from 1967 to 1969. He later joined DPF Incorporated, then a New York Stock Exchange Company, serving in various positions including Vice President Asset Management, from 1970 to 1984. Mr. Dugan graduated from the United States Naval Academy. 6 (b) Significant Employees None (c) Family Relationships None (d) Involvement in certain legal proceedings None (e) Audit committee financial expert None Item 10. Executive Compensation Summary Compensation Table The following table sets forth all compensation paid in respect of our Chief Executive Officer and those individuals who received compensation in excess of $100,000 per year (collectively, the "Named Executive Officers") for our last two completed fiscal years. SUMMARY COMPENSATION TABLE Name and principal position Year Salary Bonus Stock Awards Option Awards Non-Equity Incentive Plan Non-qualified Deferred Compensation Earnings All other compensation Total ($) ($) ($) ($) ($) ($) ($) ($) Bruce Stephens 2002 $ 0 NA $ 0 CEO 2001 $13,100 NA $13,100 2000 $53,621 NA $53,621 On June 28, 1993 the Board of Directors approved the Company’s Stock Option Plan which covers 2,500,000 shares of the Company’s Common Stock. No shares have been exercised under this plan since its inception and no options are outstanding. This plan will expire in June 2003 and will not be renewed. There are no other forms of compensation outstanding. Item 11. Security Ownership of Certain Beneficial Owners and Management The following table contains information as of January 31, 2001 as to the beneficial ownership of the Company’s Common Stock (the only class Outstanding) by each person or entity who was the beneficial owner of more than 5% of the outstanding shares of that class, each person who is a director or officer of the Company and all persons as a group who are officers and directors of the Company and as to the percentage of outstanding shares held by them at January 31, 2001 7 Name and Address of Shares Percentage of Ownership (1) Sol Dorfberger 270,000 6.32% 2323 Quentin Road Brooklyn, New York 11220 Bruce Stephens 253,500 5.94% 85 Amherst Street Garden City, New York 11530 Anthony S. Pintauro 477,125 11.17% 18 Maunekea Street Sag Harbor, New York 11963 Laurence D. Levin 253,500 5.94% 1621 Covington Road Yardley, PA 19067-0962 Nicholas Gugliuzza 500,000 11.71% 527 Meadow Drive Buffalo, New York 14224-1517 All Directors and Officers 730,625 17.12% (1) Shares shown in this table are owned of record and/or beneficially. (2) No options, warrants, rights, conversion privileges or similar obligations exist. Item 12. Certain Relationships and Related Transactions In January 2002, the Company sold its Stratford Financial Corp and Empire Asset Management Corp subsidiaries to SH Acquisitions LLC, an entity owned and controlled by Anthony Pintauro, who at the time of the transaction was a Director of the Company. The sale was made for nominal consideration plus the assumption by SH Acquisitions LLC of the assets and liabilities of the subsidiaries. At the time of this transaction, these subsidiaries accounted for $ 512,068.00 in assets and $ 712,503.00 in liabilities on the consolidated financial statements of the Company. Item 13. Exhibits Number Description 31.1 Certification by Chief Executive Officer and Principal Accounting Officer, required by Rule 13a-14(a) nor Rule 15d-14(a) of the Exchange Act* 32.1 Certification by Chief Executive Officer and Principal Accounting Officer, required by Rule 13a-14(b) of the Exchange Act and Section 1350 of Chapter 63 of Title 18 of the United States Code * * Filed herewith 8 Item 14. Principal Accountant Fees and Services Fiscal Year 2000 Fiscal Year 2001 Fiscal Year 2002 1. Audit Fees $3,750 $3,750 $3,750 2. Audit Related Fees None None None 3. Tax Fees None None None 4. All Other Fees None None None 5. No audit committee 6. None 9 SIGNATURES In accordance with Section 13 or 15(d) of the Securities Exchange Act, the registrant caused this report to be signed on its behalf by the undersigned thereunto duly authorized. SFG FINANCIAL CORPORATION By: /s/ Bruce Stephens Name: Bruce Stephens Title: Chairman and Chief Executive Officer and Principal Accounting Officer Dated: September28, 2007 In accordance with the Exchange Act, this report has been signed by the following persons on behalf of registrant and in the capacities and on the dates indicated. By: /s/ Bruce Stephens Name: Bruce Stephens Title: Chief Executive Officer and Secretary By: /s/ Michael Frey Name: Michael Frey Title: Director By: /s/ Ralph Balzano Name: Ralph Balzano Title: Director 10 SFG FINANCIAL CORPORATION AND SUBSIDIARIES GARDEN CITY, NEW YORK CONSOLIDATED FINANCIAL STATEMENTS JANUARY 31, 2 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONTENTS Page Independent auditor’s report F-2 – F-3 Financial statements: Consolidated balance sheets F-4 Consolidated statements of operations F-5 Consolidated statements of shareholders’ equity (deficiency) F-6 Notes to consolidated financial statements F-7 – F-8 F-1 ACCOUNTING SERVICES TAX CONSULTANTS Michael Masters & Co. CERTIFIED PUBLIC ACCOUNTANTS 175 MEMORIAL HIGHWAY, SUITE 2-10 NEW ROCHELLE, NEW YORK 10801 (914) 632-1695FAX(914) 632-2142 MICHAEL MASTERS, C.P.A. ASSOCIATE KENNETH PALMASANO, C.P.A. MARK RINGEL, C.P.A INDEPENDENT AUDITOR’S REPORT To the Board of Directors and Stockholders SGF Financial Corporation and Subsidiaries Garden City, New York We have audited the comparative balance sheets of SFG Financial Corporation as of January 31, 2002 and 2001 and the related Statements of Operations and Shareholders’ Deficiency for the years then ended. These financial statements are the responsibility of the Company’s management. Our responsibility is to express an opinion on these financial statements based on our audit. We conducted our audit in accordance with generally accepted auditing standards. Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audit provides reasonable basis for our opinion. A Cash Flows Statement has not been presented for the years ended January 31, 2002 and 2001. As discussed in Note #1 the Company is not conducting any business activity and has no cash or cash equivalents as part of its Balance Sheet. In our opinion, the financial statements referred to above present fairly, in all material respects, the financial position of SFG Financial Corporation as of January 31, 2002 and 2001, and the results of its operations for the years then ended in conformity with generally accepted accounting principles. F-2 ACCOUNTING SERVICES TAX CONSULTANTS Michael Masters & Co. CERTIFIED PUBLIC ACCOUNTANTS 175 MEMORIAL HIGHWAY, SUITE 2-10 NEW ROCHELLE, NEW YORK 10801 (914) 632-1695FAX(914) 632-2142 MICHAEL MASTERS, C.P.A. ASSOCIATE KENNETH PALMASANO, C.P.A. MARK RINGEL, C.P.A The accompanying financial statements have been prepared assuming that the Company will continue as a going concern. As discussed in Note #5 to the financial statements the Company is seeking a business merger which would allow it to continue in business. This condition raises substantial doubt about its ability to continue as a going concern. The financial statements do not include any adjustments that might result from the outcome of this uncertainty. /s/ Michael Masters & Co. Michael Masters & Co. Certified Public Accountants New Rochelle, New York April 24, 2002 F-3 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS AS OF JANUARY 31, 2002 2001 ASSETS Current Assets Cash on hand $ - $ - Accounts receivable 20 Due from subsidiary - 97,217 Investment in subsidiaries - 414,851 Total Current Assets 20 512,068 Total Assets 20 512,068 LIABILITIES AND STOCKHOLDERS' EQUITY (DEFICIENCY) Liabilities Accounts payable and accrued expenses 80,748 93,842 Due to subsidiary 618,661 Total Liabilities 80,748 712,503 STOCKHOLDERS' EQUITY (DEFICIENCY) Common stock; $.001 par value 100,000,000 shares authorized; 4,026,856 and 3,226,856 shares issued and outstanding at January 31, 2001 and 2000, respectively 4,269 4,027 Additional paid in capital 2,402,408 2,281,650 Retained earnings (2,487,405 ) (2,486,112 ) Total Stockholders' Equity (Deficiency) (80,728 ) (200,435 ) Total Liabilities and Stockholders' Equity (Deficiency) $ 20 $ 512,068 The accompanying notes are an integral part of the financial statements. F-4 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS FOR YEARS ENDED JANUARY 31, 2002 2001 Revenue: Gain on sale of subsidiaries $ 118,138 $ - Loss on investment - (500 ) Total Revenues 118,138 (500 ) Operating Expenses Professional fees 14,276 35,900 Consulting fees 105,000 72,000 Total Operating Expenses 119,276 107,900 Income (Loss) From Operations (1,138 ) (108,400 ) Provision for Taxes New York State corporate taxes 155 155 Net Income (Loss) $ (1,293 ) $ (108,555 ) Earnings Per Share $ (0.00 ) $ (0.03 ) Weighted Average of Number of Common Shares Outstanding 4,208,356 3,411,856 The accompanying notes are an integral part of the financial statements. F-5 SFG FINANCIAL CORPORATION AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF SHAREHOLDERS' EQUITY (DEFICIENCY) FOR THE YEARS ENDED JANUARY 31, 2 CAPITAL COMMON STOCK IN EXCESS RETAINED SHARES AMOUNT OF PAR EARNINGS Balance at February 1. 2000 3,226,856 $ 3,227 $ 2,062,167 $ (2,377,557 ) Shares issued for services 85,000 85 29,698 - Prior Period Adjustment 150,000 150 124,850 - Shares issued as return on investment 65,000 65 64,935 - Shares issued for investment 500,000 500 - - Net Income (Loss) for year ended January 31, 2000 - - (108,555 ) Balance at January 31, 2001 4,026,856 4,027 2,281,650 (2,486,112 ) Shares issued for services 242,000 242 120,758 - Net Income (Loss) for year ended January 31, 2001 - - - (1,293 ) Balance at January 31, 2002 4,268,856 $ 4,269 $ 2,402,408 $ (2,487,405 ) The accompanying notes are an integral part of the financial statements. F-6 1. Organization and significant accounting policies: Summary of accounting policies This summary of accounting policies of SFG Financial Corporation (the Company) is presented to assist in understanding the Company’s financial statements. The financial statements and notes are representations of the Company’s management who is responsible for the integrity and objectivity of the financial statements. These accounting policies conform to generally accepted accounting principles and have been consistently applied in the preparation of the financial statements. Prior years’ financial statements Prior years’ financial statements were presented on a consolidated basis consisting of SFG Financial Corporation and its wholly owned subsidiaries. On January 21, 2002, the company sold both of its wholly owned subsidiaries to a related shareholder for a nominal consideration. The prior years’ financial statements have been restated in order to reflect assets, liabilities, and operations of SFG Financial Corporation only and to exclude those of its subsidiaries. Business operations The Company, without its subsidiaries, is merely a shell with no real business activity. It has been kept active as a holding company whose purpose is to seek out and attract business partners for possible mergers. Cash The Company has no cash or cash equivalents as part of its balance sheet. All expenses shown have been accrued and are owing. The Company intends to pay these expenses upon completion of a successful business merger. Net income (loss) per common share Net Income (loss) per Common Share is computed using the weighted average number of common shares outstanding during each period. Income taxes Income taxes are provided for the tax effects of transactions reported in the Financial Statements and consist primarily of taxes currently due. Use of estimates The preparation of financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect certain reported amounts and disclosures. Accordingly, actual results could differ from these estimates. F-7 2. Related party transactions Lease The Company leases office space on a month-to-month basis from an officer of the Company. The Company paid no rent for the year ended January 31, 2002 and 2001. Consulting Agreements The Company paid $105,000 and $72,000 during the years ended January 31, 2002 and 2001, respectively, to a material interested parties, officers, directors or advisorsto the officers and directors for consulting and other fees. 3. Stock based compensation The Company has a stock option plan for employees and others who render services to the Company or its subsidiaries. Under the Plan the Company may grant options for up to 2,500,000 shares of common stock. The exercise price of each option will be fixed by the Board of Directors but shall not be less than the fair market value per share for the Company’s stock on the date of the grant. The Board shall determine the term of the options; however, options to 10% or more shareholders shall not be exercisable more than five years after the date of granting the option. As of January 31, 2002 and 2001 there were no options granted. 4. Loss on investment On November 15, 2000 the Company entered into an agreement with Franchise Consultants Group, Inc. (FCG), in which SFG would exchange 500,000 shares of common stock for 100% of FCG stock. The merging of the two companies was intended to provide FCG with the capital needed to make acquisitions of companies that were potential franchise candidates. By January 31, 2002 Management had decided that the arrangement was not viable. Therefore, the agreement between the two companies was terminated and the amount of the investment was written off as a loss. The loss was computed based on the 500,000 shares at the stated price par value of $.001 per share. 5. Going concern These financial statements are presented on the basis that the Company is a going concern.Going concern contemplates the realization of assets and the satisfaction of liabilities in the normal course of business over a reasonable length of time. As state din Note #1 the Company has elected to implement a business plan that has allowed it to continue operations while identifying a merger partner. There can be no assurance that a merger will be completed. F-8
